 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                   Jul 17, 2019
                                                                      SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 RUSSELL LEE STORMY,                            2:19-cv-00012-SAB
10                Plaintiff,

11        v.                                       ORDER DISMISSING
                                                   COMPLAINT
12
   NAPH CARE, SPOKANE COUNTY                       1915(g)
13 DETENTION FACILITY, JANE DOE
14 NURSES, JANE DOE RNPS and JOHN
   DOE OFFICERS,
15
                  Defendants.
16
17
18        By Order filed April 18, 2019, the Court advised Plaintiff of the deficiencies
19 of his complaint and directed him to amend or voluntarily dismiss within sixty (60)
20 days. ECF No. 9. Plaintiff, a pretrial detainee at the Spokane County Jail, is
21 proceeding pro se and in forma pauperis; Defendants have not been served.
22        In the Order, the Court found that Plaintiff failed to state a claim upon which
23 relief may be granted. Id. Although granted the opportunity to do so, Plaintiff has
24 failed to amend his complaint to state a claim upon which relief may be granted.
25 The Court had cautioned Plaintiff that the failure to amend or voluntarily dismiss
26 would result in the dismissal of this complaint and a possible “strike” under 28
27 U.S.C. § 1915(g). He has filed nothing further, nor has he informed the Court of
28 any change in his address.

     ORDER DISMISSING COMPLAINT -- 1
 1        For the reasons set forth above and in the Order to Amend or Voluntarily
 2 Dismiss, ECF No. 9, IT IS ORDERED the Complaint, ECF No. 1, is
 3 DISMISSED with prejudice for failure to state a claim upon which relief may be
 4 granted. 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).
 5        Pursuant to 28 U.S.C. § 1915(g), enacted April 26, 1996, a prisoner who
 6 brings three or more civil actions or appeals which are dismissed as frivolous or for
 7 failure to state a claim will be precluded from bringing any other civil action or
 8 appeal in forma pauperis “unless the prisoner is under imminent danger of serious
 9 physical injury.” 28 U.S.C. § 1915(g). Plaintiff is advised to read the statutory
10 provisions under 28 U.S.C. § 1915. This dismissal of Plaintiff's complaint may
11 count as one of the three dismissals allowed by 28 U.S.C. § 1915(g) and may
12 adversely affect his ability to file future claims.
13        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
14 enter judgment, provide copies to Plaintiff at his last known address, and close the
15 file. The Clerk of Court is further directed to forward a copy of this Order to the
16 Office of the Attorney General of Washington, Corrections Division. The Court
17 certifies any appeal of this dismissal would not be taken in good faith.
18        DATED this 17th day of July 2019.
19
20
21
22
23
24
                                                            Stanley A. Bastian
                                                         United States District Judge
25
26
27
28

     ORDER DISMISSING COMPLAINT -- 2
